209 Ga. 353 (1952)
72 S.E.2d 459
BURNETT
v.
BURNETT et al.
17972.
Supreme Court of Georgia.
Submitted September 8, 1952.
Decided September 9, 1952.
Thomas A. Jacobs, for plaintiff in error.
Harris, Russell, Weaver & Watkins and Clarence H. Clay Jr., contra.
HEAD, Justice.
1. A question of constitutional law not raised in the tribunal, the judgment of which is under review, but alleged in the bill of exceptions to have been presented on the hearing of an appeal to the superior court from an award of the State Board of Workmen's Compensation, is not properly raised for decision in a writ of error to this court. Martin v. State, 199 Ga. 731 (1) (35 S.E. 2d, 151); Brockett v. Maxwell, 200 Ga. 213 (3) (36 S.E. 2d, 638); Smith v. Mayor &c. of Macon, 202 Ga. 68 (1) (42 S.E. 2d, 128); Check v. White, 204 Ga. 321 (2) (49 S.E. 2d, 819); Galfas v. Ailor, 206 Ga. 76 (1) (55 S.E. 2d, 582).
2. The other assignments of error not involving questions over which this court has jurisdiction, the case is transferred to the Court of Appeals. Code (Ann.), §§ 2-3704, 2-3708.
Transferred to the Court of Appeals. All the Justices concur, except Duckworth, C.J., Atkinson, P.J., and Almand, J., not participating.